Exhibit 10.5
 
STOCK PURCHASE AGREEMENT
 
This STOCK PURCHASE AGREEMENT (“Agreement”) is made as of June 22, 2011 by and
among Ads In Motion, Inc., a Delaware corporation (the “Company”) and Jordan
Glatt (“Glatt”).
 
RECITALS
 
WHEREAS, upon the terms and subject to the conditions stated in this Agreement,
Glatt wishes to purchase from the Company, and the Company wishes to sell and
issue to Glatt, that number of shares of the Company’s common stock (“Common
Stock”) set forth on Glatt’s signature page hereto (the “Shares”).
 
NOW THEREFORE, in consideration of the mutual promises made herein and for other
good and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto agree as follows:
 
1. Definitions.  For the purposes of this Agreement, the following terms shall
have the meanings set forth below:
 
“Agreement” has the meaning set forth in the Preamble.
 
“Business Day” means a day, other than a Saturday or Sunday, on which banks in
New York City are open for the general transaction of business.
 
“Closing” has the meaning set forth in Section 3.
 
“Closing Date” has the meaning set forth in Section 3.
 
“Commission” means the Securities and Exchange Commission.
 
“Company” has the meaning set forth in the Preamble.
 
“Exchange Act” means the Securities Exchange Act of 1934, as amended, or any
successor statute, and the rules and regulations promulgated thereunder.
 
“Material Adverse Effect” means a material adverse effect on (i) the assets,
liabilities, results of operations, condition (financial or otherwise),
business, or prospects of the Company and its subsidiaries taken as a whole,
(ii) the legality or enforceability of any of the Transaction Documents or (iii)
the ability of the Company to perform its obligations under the Transaction
Documents.
 
“Rule 144” means Rule 144 promulgated by the Commission pursuant to the
Securities Act, as such Rule may be amended from time to time, or any similar
rule or regulation hereafter adopted by the Commission having substantially the
same effect as such Rule.
 
“SEC Reports” means all reports, schedules, forms, statements and other
documents required to be filed by the Company under the Securities Act and the
Exchange Act for the 12 months preceding the date hereof (or such shorter period
as the Company was required by law or regulation to file such material).
 
 
 
 

--------------------------------------------------------------------------------

 
 
“Securities Act” means the Securities Act of 1933, as amended, or any successor
statute, and the rules and regulations promulgated thereunder.
 
“Shares” has the meanings set forth in the Recitals.
 
“Subscription Amount” means the aggregate amount to be paid for the Shares
purchased hereunder as specified on Glatt’s signature page hereto in United
States dollars and in immediately available funds.
 
 “Transaction Documents” means this Agreement and all exhibits and schedules
hereto and any other documents or agreements executed in connection with the
transactions contemplated by this Agreement or in accordance with the terms and
conditions of any Transaction Document.
 
2. Purchase and Sale of the Shares.  Subject to the terms and conditions of this
Agreement, on the Closing Date (as defined below), substantially concurrent with
the execution and delivery of this Agreement by the parties hereto, Glatt shall
purchase, and the Company shall sell and issue to Glatt, the Shares in exchange
for payment as specified in Section 3 below of the Subscription Amount.
 
3. Closing.  The completion of the purchase and sale of the Shares (the
“Closing”) shall occur on the Business Day on which all of the Transaction
Documents have been executed and delivered by the applicable parties thereto,
and all conditions and covenants set forth in Sections 6(a) and 6(b), in each
case, have been satisfied or waived (the “Closing Date”).  At the Closing, (a)
the Company shall deliver to Glatt the various documents set forth in Section
6(b), and (b) Glatt shall deliver to the Company the various documents set forth
in Section 6(a); and (c) Glatt shall deliver the Subscription Amount to
Company.  The Closing shall take place at the offices of Anslow & Jaclin, LLP,
195 Route 9 South, Manalapan, New Jersey 07726, or at such other location as the
Company and Glatt shall mutually agree.  Promptly following the Closing, the
Company shall deliver, or shall cause its transfer agent to deliver, to Glatt a
certificate or certificates registered in the name set forth on Glatt’s
signature page hereto representing the Shares purchased hereunder.
 
4. Representations and Warranties of the Company.  The Company hereby represents
and warrants to Glatt as follows:
 
(a) Organization, Good Standing and Qualification.  The Company has been duly
organized and validly exists as a corporation in good standing under the laws of
the State of Delaware.  The Company is duly qualified to do business and is in
good standing as a foreign corporation in each jurisdiction in which its
ownership or lease of property or the conduct of its business require such
qualification and has all corporate power and authority necessary to own or hold
its properties and to conduct the business in which it is engaged, except where
the failure to so qualify or have such power or authority would not have, singly
or in the aggregate, or could not reasonably be expected to have a Material
Adverse Effect.
 
 
 
 

--------------------------------------------------------------------------------

 
 
(b) Authorization.  The Company has full corporate power and authority to enter
into the Transaction Documents and has taken all requisite action on the part of
the Company, its officers, directors and stockholders necessary for (i) the
authorization, execution and delivery of the Transaction Documents, (ii) the
authorization of the performance of all obligations of the Company hereunder or
thereunder, and (iii) the authorization, issuance (or reservation for issuance)
and delivery of the Shares.  The Transaction Documents constitute the legal,
valid and binding obligations of the Company, enforceable against the Company in
accordance with their terms, subject to bankruptcy, insolvency, fraudulent
transfer, reorganization, moratorium and similar laws of general applicability,
relating to or affecting creditors’ rights generally and to general equitable
principles.
 
(c) Capitalization.  All of the issued and outstanding shares of the Company’s
capital stock have been duly authorized and validly issued.  Other than as
described in the SEC Reports, (i) there are no outstanding warrants, options,
convertible securities or other rights, agreements or arrangements of any
character under which the Company is or may be obligated to issue any equity
securities of any kind and except as contemplated by this Agreement and;
(ii)  there are no voting agreements, buy-sell agreements, option or right of
first purchase agreements or other agreements of any kind among the Company and
any of the securityholders of the Company relating to the securities of the
Company held by them.
 
(d) Valid Issuance.  The Shares have been duly and validly authorized and, when
issued and paid for pursuant to the Transaction Documents, the Shares will be
validly issued, fully paid and nonassessable, and shall be free and clear of all
encumbrances and restrictions (other than those created by Glatt), except for
restrictions on transfer set forth in the Transaction Documents or imposed by
applicable securities laws.
 
5. Representations and Warranties of Glatt.  Glatt hereby represents and
warrants to the Company that:
 
(a) Purchase Entirely for Own Account.  The Shares to be received by Glatt
hereunder will be acquired for Glatt’s own account, not as nominee or agent, and
Glatt is not a broker-dealer registered with the Commission under the Exchange
Act or an entity engaged in a business that would require it to be so
registered.  Nothing contained herein shall be deemed a representation or
warranty by Glatt to hold the Shares for any period of time.
 
(b) Restricted Securities.  Glatt understands and agrees that the Shares have
not been registered under the Securities Act or any applicable state securities
laws, by reason of their issuance in a transaction that does not require
registration under the Securities Act (based in part on the accuracy of the
representations and warranties of the Investor contained herein), and that such
Shares must be held indefinitely unless a subsequent disposition is registered
under the Securities Act or any applicable state securities laws or is exempt
from such registration.  Glatt acknowledges that he is familiar with Rule 144
and that he has been advised that Rule 144 permits resales only under certain
circumstances. Glatt understands that to the extent that Rule 144 is not
available, he will be unable to sell any Shares without either registration
under the Securities Act or the existence of another exemption from such
registration requirement.
 
 
 
 

--------------------------------------------------------------------------------

 
 
6. Closing Conditions.
 
(a) The obligation of the Company to consummate the transactions to be performed
by it in connection with the Closing is subject to the following conditions
being met:
 
(i) the accuracy in all material respects on the Closing Date of the
representations and warranties of Glatt contained herein (unless as of a
specific date therein);
 
(ii) all obligations, covenants and agreements of Glatt required to be performed
at or prior to the Closing Date shall have been performed;
 
(iii) the delivery by Glatt of this Agreement, duly executed by such Glatt; and
 
(iv) the delivery by Glatt of the Subscription Amount by wire transfer to the
account specified in writing by the Company.
 
(b) The obligation of Glatt to consummate the transactions to be performed by
him in connection with the Closing is subject to the following conditions being
met:
 
(i) the accuracy in all material respects when made and on the Closing Date of
the representations and warranties of the Company contained herein (unless as of
a specific date therein);
 
(ii) all obligations, covenants and agreements of the Company required to be
performed at or prior to the Closing Date shall have been performed; and
 
(iii) the delivery by the Company of this Agreement duly executed by the
Company.
 
7. Miscellaneous.
 
(a) Restrictive Legend.  The certificate or certificates representing the Shares
shall bear the following or similar legend:
 
“THE SECURITIES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED WITH
THE SECURITIES AND EXCHANGE COMMISSION OR THE SECURITIES COMMISSION OF ANY STATE
IN RELIANCE UPON AN EXEMPTION FROM REGISTRATION UNDER THE SECURITIES ACT OF
1933, AS AMENDED (THE “SECURITIES ACT”), AND, ACCORDINGLY, MAY NOT BE OFFERED OR
SOLD EXCEPT PURSUANT TO AN EFFECTIVE REGISTRATION STATEMENT UNDER THE SECURITIES
ACT OR PURSUANT TO AN AVAILABLE EXEMPTION FROM, OR IN A TRANSACTION NOT SUBJECT
TO, THE REGISTRATION REQUIREMENTS OF THE SECURITIES ACT AND IN ACCORDANCE WITH
APPLICABLE STATE SECURITIES LAWS.”
 
(b) Survival.  The representations, warranties, covenants and agreements
contained in this Agreement shall survive the Closing of the transactions
contemplated by this Agreement.
 
 
 
 

--------------------------------------------------------------------------------

 
 
(c) Successors and Assigns.  This Agreement may not be assigned by a party
hereto without the prior written consent of the Company or Glatt, as
applicable.  The provisions of this Agreement shall inure to the benefit of and
be binding upon the respective permitted successors and assigns of the parties.
 
(d) Counterparts; Faxes.  This Agreement may be executed in two or more
counterparts, all of which when taken together shall be considered one and the
same agreement and shall become effective when counterparts have been signed by
each party and delivered to the other party, it being understood that both
parties need not sign the same counterpart.  In the event that any signature is
delivered by facsimile transmission or by e-mail delivery of a “.pdf” format
data file, such signature shall create a valid and binding obligation of the
party executing (or on whose behalf such signature is executed) with the same
force and effect as if such facsimile or “.pdf” signature page were an original
thereof.
 
(e) Titles and Subtitles.  The titles and subtitles used in this Agreement are
used for convenience only and are not to be considered in construing or
interpreting this Agreement.
 
(f) Notices.  Unless otherwise provided, any notice required or permitted under
this Agreement shall be given in writing and shall be deemed effectively given
as hereinafter described (i) if given by personal delivery, then such notice
shall be deemed given upon such delivery, (ii) if given by telex or telecopier,
then such notice shall be deemed given upon receipt of confirmation of complete
transmittal, (iii) if given by mail, then such notice shall be deemed given upon
the earlier of (A) receipt of such notice by the recipient or (B) three days
after such notice is deposited in first class mail, postage prepaid, and (iv) if
given by an internationally recognized overnight air courier, then such notice
shall be deemed given one Business Day after delivery to such carrier.  All
notices shall be addressed to the party to be notified at the address as
follows, or at such other address as such party may designate by ten days’
advance written notice to the other party:
 
If to the Company:
 
Ads in Motion, Inc.
159 South Street
Morristown, NJ 07960
Attn: Jordan Glatt, President
Tel.: (973) 984-7998
Fax: (973) 984-9508


With a copy to:
 
Anslow & Jaclin, LLP
195 Route 9 South, Suite 204
Manalapan, New Jersey 07726
Attention: Gregg E. Jaclin, Esq.
Fax: (732) 577-1188
 
 
 

--------------------------------------------------------------------------------

 
 
 
If to Glatt:
 
to the address set forth on Glatt’s signature page hereto.
 
(g) Expenses.  The parties hereto shall pay their own costs and expenses in
connection herewith. In the event that legal proceedings are commenced by any
party to this Agreement against another party to this Agreement in connection
with this Agreement or the other Transaction Documents, the party or parties
which do not prevail in such proceedings shall severally, but not jointly, pay
their pro rata share of the reasonable attorneys’ fees and other reasonable
out-of-pocket costs and expenses incurred by the prevailing party in such
proceedings.
 
(h) Amendments and Waivers.  Any term of this Agreement may be amended and the
observance of any term of this Agreement may be waived (either generally or in a
particular instance and either retroactively or prospectively), only with the
written consent of the Company and Glatt.  Any amendment or waiver effected in
accordance with this paragraph shall be binding upon each holder of any Shares
purchased under this Agreement at the time outstanding, each future holder of
all such Shares, and the Company.
 
(i) Severability.  Any provision of this Agreement that is prohibited or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
to the extent of such prohibition or unenforceability without invalidating the
remaining provisions hereof but shall be interpreted as if it were written so as
to be enforceable to the maximum extent permitted by applicable law, and any
such prohibition or unenforceability in any jurisdiction shall not invalidate or
render unenforceable such provision in any other jurisdiction.  To the extent
permitted by applicable law, the parties hereby waive any provision of law which
renders any provision hereof prohibited or unenforceable in any respect.
 
(j) Entire Agreement.  This Agreement, including the Exhibits hereto, and the
other Transaction Documents constitute the entire agreement among the parties
hereof with respect to the subject matter hereof and thereof and supersede all
prior agreements and understandings, both oral and written, between the parties
with respect to the subject matter hereof and thereof.
 
(k) Further Assurances.  The parties shall execute and deliver all such further
instruments and documents and take all such other actions as may reasonably be
required to carry out the transactions contemplated hereby and to evidence the
fulfillment of the agreements herein contained.
 
(l) Governing Law; Consent to Jurisdiction; Waiver of Jury Trial.  This
Agreement shall be governed by, and construed in accordance with, the internal
laws of the State of New Jersey without regard to the choice of law principles
thereof.  Each of the parties hereto irrevocably submits to the exclusive
jurisdiction of the courts of the State of New Jersey for the purpose of any
suit, action, proceeding or judgment relating to or arising out of this
Agreement and the transactions contemplated hereby.  Service of process in
connection with any such suit, action or proceeding may be served on each party
hereto anywhere in the world by the same methods as are specified for the giving
of notices under this Agreement.  Each of the parties hereto irrevocably
consents to the jurisdiction of any such court in any such suit, action or
proceeding and to the laying of venue in such court.  Each party hereto
irrevocably waives any objection to the laying of venue of any such suit, action
or proceeding brought in such courts and irrevocably waives any claim that any
such suit, action or proceeding brought in any such court has been brought in an
inconvenient forum.  EACH OF THE PARTIES HERETO WAIVES ANY RIGHT TO REQUEST A
TRIAL BY JURY IN ANY LITIGATION WITH RESPECT TO THIS AGREEMENT AND REPRESENTS
THAT COUNSEL HAS BEEN CONSULTED SPECIFICALLY AS TO THIS WAIVER.
 
[Remainder of Page Intentionally Left Blank]
 
 
 

--------------------------------------------------------------------------------

 


 
IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized signatories as of the date first
indicated above.
 

 
ADS IN MOTION, INC.
         
 
By:
/s/ Alison Carpinello       Name: Alison Carpinello       Title: Chief Financial
Officer           


 
 [REMAINDER OF PAGE INTENTIONALLY LEFT BLANK
 
SIGNATURE PAGE FOR INVESTORS FOLLOW]
 
 
 

--------------------------------------------------------------------------------

 


 
[INVESTOR SIGNATURE PAGE TO STOCK PURCHASE AGREEMENT]
 
IN WITNESS WHEREOF, the undersigned have caused this Securities Purchase
Agreement to be duly executed by their respective authorized signatories as of
the date first indicated above.
 
No. of Shares  88,000    x $1.25 = $110,000         (“Subscription Amount”)
 
/s/ Jordan Glatt
   
Signature
 
Signature (if purchasing jointly)
     
Jordan Glatt
   
Name Typed or Printed
 
Name Typed or Printed
           
Entity Name
 
Entity Name
     
159 South Street
   
Address
 
Address
     
Morristown, NJ 07960
   
City, State and Zip Code
 
City, State and Zip Code
           
Telephone – Business
 
Telephone - Business
           
Telephone – Residence
 
Telephone – Residence
           
Facsimile – Business
 
Facsimile - Business
           
Facsimile – Residence
 
Facsimile – Residence
           
Tax ID # or Social Security #
 
Tax ID # or Social Security #




 
Name in which securities should be issued:
Jordan Glatt
 



 

--------------------------------------------------------------------------------